UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6294


RAYMOND MAGAZINE,

                Petitioner - Appellant,

          v.

WARDEN OF BROAD RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, Chief District
Judge. (2:12-cv-03432-TLW)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raymond Magazine, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Magazine seeks to appeal the district court’s

order    accepting        the   recommendation        of   the    magistrate         judge,

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2254 (2006) petition, and dismissing it on that basis.

The order is not appealable unless a circuit justice or judge

issues      a        certificate     of        appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).        A   certificate     of    appealability          will    not    issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                 When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s        assessment     of    the   constitutional           claims      is

debatable       or    wrong.     Slack    v.    McDaniel,        529   U.S.        473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Magazine has not made the requisite showing.                         Accordingly,



                                           2
we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

            Additionally, we construe Magazine’s notice of appeal

and   informal     brief    as    an   application      to    file    a     second      or

successive § 2254 petition.               United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).              In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either:           (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not   previously     discoverable      by     due    diligence,      that    would      be

sufficient to establish by clear and convincing evidence that,

but   for   constitutional       error,      no   reasonable    factfinder        would

have found the petitioner guilty of the offense.                            28 U.S.C.

§ 2244(b)(2) (2006).         Magazine’s claims do not satisfy either of

these    criteria.       Therefore,     we    deny    authorization         to   file    a

successive § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented    in    the     materials

before    this   court     and   argument     would    not    aid    the    decisional

process.

                                                                             DISMISSED




                                          3